Memorandum: County Court properly denied defendant’s motion to dismiss on speedy trial grounds. We remitted this matter for a hearing concerning all time periods that the People asserted were excludable (People v Reinhardt, 193 AD2d 1122). The hearing transcript establishes that defendant was arraigned on January 18, 1990, and that defendant informed Town Court that he wished to retain counsel. In order to allow defendant to obtain counsel, that court adjourned the matter until February 6, 1990, the next available court date in the town where the arrest was made. The time period from January 18 to February 6 was a "period during which the defendant [was] without counsel through no fault of the court” (CPL 30.30 [4] [f]) and was properly excluded from the time chargeable to the People (see, People v Stefano, 159 AD2d 1016). The court further found that, prior to the February 6 return date, defendant sought an adjournment, the Town Court adjourned the proceeding until February 13, 1990, and that time period also was excludable. The denial by defendant that he requested an adjournment merely raised a credibility issue for the court, and we perceive no reason to disturb that factual finding. Thus, the People’s announcement of readiness on August 6, 1990, was within the six-month period provided in CPL 30.30 (1) (a).
There is no merit to the contention that the simplified traffic information charging defendant with driving while intoxicated was issued by a person lacking authority to do so, i.e., by a person who was not a "police officer, or other public servant authorized by law to issue same” (CPL 1.20 [5] [b]; 100.10 [2] [a]). The arresting officer had been duly appointed a part-time police officer in August 1989 and was acting in that capacity when he issued the information to defendant. (Resubmission of Appeal from Judgment of Cattaraugus County Court, Nenno, J.—Driving While Intoxicated.) Present—Pine, J. P., Balio, Lawton, Fallon and Davis, JJ.